UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2035


GERMAN AMERICAN CAPITAL CORPORATION, Successor in Interest to
Branch Banking and Trust Company,

                    Plaintiff - Appellee,

             v.

DEAN F. MOREHOUSE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:13-mc-00296-GJH)


Submitted: February 27, 2018                                      Decided: March 14, 2018


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neil D. Goldman, GOLDMAN & VAN BEEK, P.C., Alexandria, Virginia, for Appellant.
Thomas F. Murphy, FRIEDLANDER MISLER, PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dean F. Morehouse appeals from the district court’s order granting German

American Capital Corporation’s motion for a charging order against Morehouse’s interest

in a Georgia limited liability company and denying Morehouse’s motion to file a

supplemental memorandum in opposition. We have reviewed the record included on

appeal, as well as the parties’ briefs, and we find no reversible error. Accordingly, we

affirm the district court’s judgment. German Am. Capital Corp. v. Morehouse, No. 8:13-

mc-00296-GJH (D. Md. Filed Aug. 4, 2017 & entered Aug. 7, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2